On Motion for Rehearing
On June 3, 1982, the court abated this appeal and ordered the Honorable Judge Joe Kegans of Harris County to remove the Honorable Barry O’Keefe as counsel for the appellant and to appoint another attorney to represent the appellant on the appeal. The day the opinion was issued, Attorney O’Keefe attempted to file his brief in this case. The brief was marked received but not filed. On June 8,1982 he filed a motion for rehearing.
In the interest of justice and to avoid further delay, we grant the motion for rehearing and direct that the Honorable Trial Judge reinstate the said Barry O’Keefe as counsel of record for the appellant. We further order the clerk of this court to file the brief he has prepared on behalf of the appellant. The appellate timetable for the filing of the State’s brief will begin on June 24, 1982.